Exhibit 10.1


Execution Version


AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
This AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
is dated as of July 27, 2016 (this “Amendment”), among AMERESCO, INC. (the
“Borrower”), THE GUARANTORS PARTY HERETO (the "Guarantors" and collectively with
the Borrower, the "Loan Parties"), THE LENDERS PARTY HERETO (the “Lenders”), and
BANK OF AMERICA, N.A., as administrative agent (the “Agent”).
WHEREAS, the Loan Parties, the Lenders, and the Agent are parties to that
certain Third Amended and Restated Credit and Security Agreement dated as of
June 30, 2015, as heretofore amended, among the Borrower, the Guarantors, the
Lenders, and the Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);
WHEREAS, the Loan Parties, the Agent and the Lenders wish to revise certain
provisions of the Credit Agreement, as described herein;
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree that the Credit Agreement is hereby amended as
follows:
1.Capitalized Terms. Except as otherwise expressly defined herein, all
capitalized terms used herein which are defined in the Credit Agreement have the
same meanings herein as therein, except to the extent that such meanings are
amended hereby.
2.    Amendment to Credit Agreement. Section 9.10(a) of the Credit Agreement is
hereby deleted and replaced with the following:
(a)    Total Funded Debt to EBITDA Ratio. The Loan Parties shall not permit the
Core Leverage Ratio (i) as of the end of each fiscal quarter ending on or before
June 30, 2016, to exceed 2.00 to 1.00, (ii) as of the end of each fiscal quarter
ending September 30, 2016, December 31, 2016, March 31, 2017 and June 30, 2017,
to exceed 2.75 to 1.00, and (iii) as of the end of each fiscal quarter ending
September 30, 2017 and thereafter, to exceed 2.00 to 1.00.
3.    Confirmation of Guaranty by Guarantors. Each Guarantor hereby confirms and
agrees that all indebtedness, obligations or liability of the Borrower under the
Credit Agreement as amended hereby, whether any such indebtedness, obligations
and liabilities are now existing or hereafter arising, due or to become due,
absolute or contingent, or direct or indirect, constitute “Guaranteed
Obligations” under and as defined in the Credit Agreement and, subject to the
limitation set forth in Section 4.1 of the Credit Agreement, are guaranteed by
and entitled to the benefits of the Guaranty set forth in Article 4 of the
Credit Agreement. Each Guarantor hereby ratifies and confirms the terms and
provisions of such Guarantor’s Guaranty and agrees that all of such terms and
provisions remain in full force and effect.
4.    Confirmation of Security Interests. Each Loan Party (other than the
Special Guarantors) hereby confirms and agrees that all indebtedness,
obligations and liabilities of the





--------------------------------------------------------------------------------




Loan Parties under the Credit Agreement as amended hereby, whether any such
indebtedness, obligations and liabilities are now existing or hereafter arising,
due or to become due, absolute or contingent, or direct or indirect, constitute
“Secured Obligations” under and as defined in the Credit Agreement and are
secured by the Collateral and entitled to the benefits of the grant of security
interests pursuant to Article 5 of the Credit Agreement. The Loan Parties (other
than the Special Guarantors) hereby ratify and confirm the terms and provisions
of Article 5 of the Credit Agreement and agree that, after giving effect to this
Amendment, all of such terms and provisions remain in full force and effect.
5.    No Default; Representations and Warranties, etc. The Loan Parties hereby
confirm that, after giving effect to this Amendment, (i) the representations and
warranties of the Loan Parties contained in Article 6 of the Credit Agreement
and the other Loan Documents (A) that contain a materiality qualification are
true and correct on and as of the date hereof as if made on such date (except to
the extent that such representations and warranties expressly relate to an
earlier date), and (B) that do not contain a materiality qualification are true
are true and correct in all material respects on and as of the date hereof as if
made on such date (except to the extent that such representations and warranties
expressly relate to an earlier date), and (ii) no Default or Event of Default
shall have occurred and be continuing. Each Loan Party hereby further represents
and warrants that (a) the execution, delivery and performance by such Loan Party
of this Amendment (i) have been duly authorized by all necessary action on the
part of such Loan Party, (ii) will not violate any applicable law or regulation
or the organizational documents of such Loan Party, (iii) will not violate or
result in a default under any indenture, agreement or other instrument binding
on such Loan Party or any of its assets that will have a Material Adverse
Effect, and (iv) do not require any consent, waiver, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental authority or any Person (other than the Agent and the Lenders)
which has not been made or obtained; and (b) it has duly executed and delivered
this Amendment.
6.    Conditions to Effectiveness. This Amendment shall become effective upon
the receipt by the Agent of the following:
(a)    counterparts of this Amendment duly executed by each of the parties
hereto or written evidence reasonably satisfactory to the Agent that each of the
parties hereto has signed a counterpart of this Amendment; and
(b)    payment by the Borrower to the Agent for the account of the Lenders of an
amendment fee of $75,000, to be allocated to the Lenders in proportion to their
respective Commitments.
7.    Miscellaneous.
(a)    Except to the extent specifically amended hereby, the Credit Agreement,
the Loan Documents and all related documents shall remain in full force and
effect. This Amendment shall constitute a Loan Document. Whenever the terms or
sections amended hereby shall be referred to in the Credit Agreement, Loan
Documents or such other documents (whether directly or by incorporation into
other defined terms), such defined terms shall be deemed to refer to those terms
or sections as amended by this Amendment.


2



--------------------------------------------------------------------------------




(b)    This Amendment may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one instrument. Delivery of an executed counterpart to
this Amendment by telecopy or other electronic means shall be effective as an
original and shall constitute a representation that an original will be
delivered.
(c)    This Amendment shall be governed by the laws of the Commonwealth of
Massachusetts and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
(d)    The Loan Parties agree to pay all reasonable expenses, including legal
fees and disbursements incurred by the Agent in connection with this Amendment
and the transactions contemplated hereby.


[Signature Pages Follow]








3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.


 
BORROWER


 
 
 
AMERESCO, INC.
 
 
 
By: /s/ John R. Granara, III______________
 
Name: John R. Granara, III
 
Title: Vice President & Chief Financial Officer
 
 
 
GUARANTORS


 
 
 
AMERESCO ENERTECH, INC.
 
AMERESCO FEDERAL SOLUTIONS, INC.
 
AMERESCO PLANERGY HOUSING, INC.
 
AMERESCO QUANTUM, INC.
 
AMERESCO SELECT, INC.
 
AMERESCOSOLUTIONS, INC.
 
APPLIED ENERGY GROUP INC.
 
SIERRA ENERGY COMPANY
 
 
 
By: /s/ John R. Granara, III______________
 
Name: John R. Granara, III
 
Title: Treasurer
 
 
 
AMERESCO SOUTHWEST, INC.
 
 
 
By: /s/ John R. Granara, III______________
 
Name: John R. Granara, III
 
Title: Vice President and Treasurer
 
 
 
E. THREE CUSTOM ENERGY SOLUTIONS, LLC.
 
By: Sierra Energy Company, its sole member
 
 
 
By: /s/ John R. Granara, III______________
 
Name: John R. Granara, III
 
Title: Treasurer
 
 
 
 



[Signature Page to Amendment No. 3 to Third Amended Ameresco Credit and Security
Agreement]



--------------------------------------------------------------------------------




 
AMERESCO ASSET SUSTAINABILITY GROUP LLC
 
AMERESCO CT LLC
 
AMERESCO DELAWARE ENERGY LLC
 
AMERESCO EVANSVILLE, LLC
 
AMERESCO HAWAII LLC
 
AMERESCO INTELLIGENT SYSTEMS, LLC
 
AMERESCO LFG HOLDINGS LLC
 
AMERESCO PALMETTO LLC
 
AMERESCO SOLAR, LLC
 
AMERESCO SOLAR NEWBURYPORT LLC
 
AMERESCO STAFFORD LLC
 
AMERESCO WOODLAND MEADOWS ROMULUS LLC
 
SELDERA LLC
 
SOLUTIONS HOLDINGS, LLC
 
 
 
By: Ameresco, Inc., its sole member
 
 
 
By: /s/ John R. Granara, III______________
 
Name: John R. Granara, III
 
Title: Vice President & Chief Financial Officer
 
 
 
AMERESCO SOLAR - PRODUCTS LLC
 
AMERESCO SOLAR - SOLUTIONS LLC
 
AMERESCO SOLAR - TECHNOLOGIES LLC
 
By: Ameresco Solar LLC, its sole member
 
By: Ameresco, Inc., its sole member
 
 
 
By: /s/ John R. Granara, III______________
 
Name: John R. Granara, III
 
Title: Vice President & Chief Financial Officer
 
 
 
 









[Signature Page to Amendment No. 3 to Third Amended Ameresco Credit and Security
Agreement]



--------------------------------------------------------------------------------






AGENT:


BANK OF AMERICA, N.A.




By: /s/ Darleen R DiGrazia__________________
Name: Darleen R DiGrazia
Title: Vice President




LENDERS:


BANK OF AMERICA, N.A.




By: /s/ John F Lynch_______________________
Name: John F Lynch
Title: Senior Vice President




WEBSTER BANK, N.A.




By: /s/ Ann M Meade_______________________
Name: Ann M Meade
Title: Senior Vice President




[Signature Page to Amendment No. 3 to Third Amended Ameresco Credit and Security
Agreement]

